DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 27 September 2019. The present application claims 1-20, submitted on 27 September 2019 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walker (U.S. Pub. No. 2009/0101376).
Regarding claim 1, Walker discloses a tool (10) comprising: a housing (12); a motor (14) housed in the housing (12); a transmission assembly (16) received in the housing (12), the transmission assembly (16) having a reduction gearset (see Paragraphs 0040-0042); the transmission assembly (16) further including a locking member (46) including a plurality of locking projections (51), the locking member (46) including a circular hole (see Figure 3); wherein the reduction gearset (see Paragraphs 0040-0042) has a first ring gear (32) and is selectively operable in a first (see Paragraphs 0040-0042); wherein the transmission assembly (16) further includes a movable member (60), the movable member (60) including locking teeth (60); and wherein the movable member (60) in the transmission assembly (16) selectively non-rotatably engages the locking member (46) through engagement of the movable member locking teeth (60) with the locking projections (see Paragraph 0052-0054); and wherein the locking member (46) is held in a gear case (26) in a circumferentially extending groove in a manner that restricts relative rotation and axial movement of the locking member (46) with respect to the gear case (see Paragraph 0049 and Paragraph 0050).
Regarding claim 2 & 12, Walker discloses wherein the groove is non-circular (see Figure 4).
Regarding claim 3 & 13, Walker discloses wherein the locking member (46) includes a locking member body and projections extending (51) from the body to fit in the groove (see Paragraph 0050).
Regarding claims 4, 14 & 20, Walker discloses wherein the locking member (46) is restrained in the axial direction by two portions of the gear case (see Paragraph 0050).
Regarding claims 5 & 15, Walker discloses wherein the circular hole is disposed at a center of the locking member (see Figure 3).
Regarding claims 6 & 16, Walker discloses wherein the locking member (46) includes a locking member body and wherein the circular hole is located in the locking member body (see Figure 3).
Regarding claims 7 & 17, Walker discloses wherein the locking projections (51) extend about perpendicularly from the locking member body (see Figure 3).
Regarding claim 8, Walker discloses wherein the locking member (46) has a closed shape (see Figure 3).
Regarding claim 9 & 11, Walker discloses wherein the locking member (46) has a closed circular shape (see Figure 3).
Regarding claim 10, Walker discloses a tool (10) comprising: a housing (12); a motor (14) housed in the housing (12); a transmission assembly (16) received in the housing (12), the transmission assembly (16) having a reduction gearset (see Paragraphs 0040-0042); the transmission assembly (16) further including a locking member (46) including a plurality of locking projections (51); wherein the reduction gearset (see Paragraphs 0040-0042) has a first ring gear (32) and is selectively operable in a first overall gear ratio and a second overall gear ratio (see Paragraphs 0040-0042); wherein the transmission assembly (16) further includes a movable member (60), the movable member (60) including locking teeth (60); wherein the movable member (60) in the transmission assembly (16) selectively non-rotatably engages the locking member (46) through engagement of the movable member locking teeth (60) with the locking projections (see Paragraph 0052-0054); wherein the locking member (46) is held in a gear case (26) in a circumferentially extending groove in a manner that restricts relative rotation and axial movement of the locking member (46) with respect to the gear case (see Paragraph 0049 and Paragraph 0050); and wherein the locking member (46) has a closed shape (see Figure 3).
Regarding claim 18, Walker discloses a tool (10) comprising: a housing (12); a motor (14) housed in the housing (12); a transmission assembly (16) received in the housing (12), the transmission assembly (16) having a reduction gearset (see Paragraphs 0040-0042); the transmission assembly (16) further including a locking member (46) including a plurality of locking projections (51); the locking member (46) including a locking member body and a hole in the locking member body (see Figure 3); wherein the reduction gearset (see Paragraphs 0040-0042) has a first ring gear (32) and is selectively operable in a first overall gear ratio and a second overall gear ratio (see Paragraphs 0040-0042); wherein the transmission assembly (16) further includes a movable member (60), the movable member (60) including locking teeth (60); wherein the movable member (60) in the transmission assembly (16) selectively non-rotatably engages the locking member (46) through engagement of the movable member locking teeth (60) with the locking projections (see Paragraph 0052-0054); wherein the locking member (46) is held in a gear case (26) in a circumferentially extending groove in a manner that restricts relative rotation and axial movement of the locking member (46) with respect to the gear case (see Paragraph 0049 and Paragraph 0050); and wherein the locking member (46) has a closed shape (see Figure 3).
Regarding claim 19, Walker discloses wherein the groove is non-circular (see Figure 4); and wherein the locking member (46) includes a locking member body and projections extending (51) from the body to fit in the groove (see Paragraph 0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731